MEMORANDUM *
Mochamad Ramdani and his wife Nur Laela, natives and citizens of Indonesia, petition for review of a decision of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of their request for asylum, withholding of deportation, and relief under the Convention Against Torture (“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252, and review the BIA’s decision for' substantial evidence. Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). Because the BIA “decline[d] to adopt the adverse credibility finding,” we accept Ramdani’s testimony as true.2 See Kalubi v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir.2004). We deny the petition.3
The BIA’s finding that Ramdani failed to establish past persecution is supported by substantial evidence. Ramdani has not demonstrated that the police violence at two demonstrations he attended was targeted toward him individually, see Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998), nor that it was motivated by any political opinion imputed to him by the police, see Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir.1997). Instead, substantial evidence suggests that the police were responding to rioting and violence by the demonstrators. Furthermore, the “[bjrief detention” Ramdani endured during the demonstration on November 13, 1998, is insufficient to compel a finding of persecution. Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995).
Substantial evidence also supports the BIA’s finding that Ramdani does not have well-founded fear of future persecution. The attack and robbery that occurred at the November 13 demonstration could have been “nothing more than an isolated criminal incident....” Lata, 204 F.3d at 1245. Further, the men who came looking for Ramdani at his home did not threaten him or provide any indication that they sought to harm him. Ramdani did not know who these men were and only presumed that they were military officials. Even if that presumption were correct, nothing in the record compels a finding that they would have persecuted Ramdani on account of his political opinion had they found him. It is equally likely that they were engaged in legitimate police efforts to prevent further riots.
In sum, Ramdani has not presented sufficient evidence to compel a finding that he risks a one-in-ten chance of persecution should he return to Indonesia. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001). *695He therefore is ineligible for both asylum and withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000). He has also not satisfied his burden for CAT relief because he has not demonstrated a likelihood that he would be tortured if he were to return to Indonesia. See 8 C.F.R. § 208.16(c)(2).
Ramdani’s petition for review is therefore DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Laela’s application is derivative of Ramdani’s; we therefore refer only to Ramdani’s claim throughout this memorandum.


. Because the parties are familiar with the facts, we reference them here only as they are necessary to explain our decision.


. We lack jurisdiction over Ramdani’s appeal from the IJ’s denial of his request for an order of voluntary departure. 8 U.S.C. § 1229c(f); see also Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004).